


110 HR 6224 IH: Pilot College Work Study Programs for

U.S. House of Representatives
2008-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6224
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2008
			Ms. Herseth Sandlin
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to conduct a
		  five-year pilot project to test the feasibility and advisability of expanding
		  the scope of certain qualifying work-study activities under title 38, United
		  States Code.
	
	
		1.Short titleThis Act may be cited as the
			 Pilot College Work Study Programs for
			 Veterans Act of 2008.
		2.Five-year pilot
			 program for on-campus work-study positions
			(a)Establishment of
			 Pilot ProgramThe Secretary
			 of Veterans Affairs shall conduct a five-year pilot project to test the
			 feasibility and advisability of expanding the scope of qualifying work-study
			 activities for purposes of section 3485(a)(4) of title 38, United States Code,
			 including work-study positions available on site at educational
			 institutions.
			(b)Type of
			 Work-Study PositionsThe work-study positions referred to in
			 subsection (a) may include positions in academic departments (including
			 positions as tutors or research, teaching, and lab assistants) and in student
			 services (including positions in career centers and financial aid, campus
			 orientation, cashiers, admissions, records, and registration offices).
			(c)RegulationsThe
			 Secretary shall issue regulations to carry out the pilot project under this
			 section, including regulations providing for the supervision of work-study
			 positions referred to in subsection (a) by appropriate personnel of the
			 Department.
			(d)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary $10,000,000 for each of fiscal years 2009 through 2012 to carry out
			 the pilot project under this section.
			
